Per Curia. The bill in this case was for an injunction to stay the opening and use of a public highway through the premises of the complainant, until the right could be determined at law, an action for which purpose was then pending. The court below, pending the action at law, dissolved the injunction; the complainant sued out of this cotirt a writ of error, and a supersedeas was allowed. The complainant now, in this proceeding in error, shows to this court that the action at law is still pending; that he is diligently prosecuting, for the purpose of trying and having the right finally determined by the action at law, and asks an order of this court reviving and continuing the original injunction pending the suit for the determination at law of the right. We think the case made by the record entitles the complainant in that hill, the plaintiff in error, to the injunction; and were the same facts presented to this court for an original injunction, it would be allowed. An order of this court upon tins record will effect the same end and avoid the expense of an independent proceeding for that pinpose. • We can see no objection to such a practice, and the order will be allowed, with direction that copies thereof, certified by the clerk, be served upon the parties. Defendant’s enjoined.